DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-19 are pending. Claims 1  and 10 are in independent forms. 
Priority
3. 	No foreign priority has been claimed.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 03/08/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 03/08//2021 are accepted by the examiner.

Claim Objections
6.	Claim 19 is objected to because of the following informalities:  Claim 19 supposed to be claim 18 according to the sequence of the claims.  Appropriate correction is required.

Double Patenting
7.    	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer
to www.uspto.aov/patents/process/fiie/efs/auidance/eTD-info-l.jsp.
8. 	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10,970,382 in view of US 2018/0253866 (hereinafter Butts), in view of US 2013/0197920 (hereinafter Lesso) in further view of US 2004/0158781 (hereinafter Pihet), in further view of US 2013/0117613 Tai et al. (hereinafter Tai) in further view of 2008/0084716 (hereinafter Ganev) in further view of US Patent No. 6,650,258 (hereinafter Kelly). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. US Patent Application Publication No. 2018/0253866 (hereinafter Butts) in view of Lesso et al. US Patent Application Publication No. 2013/0197920 (hereinafter Lesso) in further view of Pihet US Patent Application Publication No. 2004/0158781 (hereinafter Pihet).
Regarding claim 1, Butts discloses a system for monitoring signals on a data bus comprising: 
“two or more transmitting devices” (see Butts par. 0082, there are several ECU's including a GPS ECU 101, implement ECUs 102, primary display ECU 103, secondary display ECU 104, an MP2 or TEC ECU 105, chassis/hitch ECU 106, hydraulics ECU 107, steering and braking ECU 108, transmission ECU 109, and other ECUs for other sensors or devices 110. These ECU's (transmitting devices) are connected via a CAN bus 111. The CAN bus allows the ECU's to exchange data with each other);
a data base containing at least: 
“a list of authorized messages from each transmitting device; physical traits of messages transmitted by each device” (see Butts Fig. 15, reference 160, pars. 0144, 0146, the CCMON reads all of the data collected on the controllers 159 and stores the measurement message data or the collected data in the database 160 and how these measurement message data or collected data are guaranteed to be accurate and uncorrupted); and 
 “a receiver connected to the data bus” (see Butts par. 0125, receive (via a receiver) a CAN message (via the CAN data bus);
“a fast counter” (see Butts par. 0104, 0124, Software code is incorporated into each controller to record errors and keep a histogram of all CAN messages. These counts are synchronized across all of the controllers via a start and stop message. Byte 1 (1 offset) in this message indicates if the counters should be started or stopped. A non-zero value indicates the counters should be started. A zero value indicates the counters should be stopped);
“a sampling unit” (see Butts par. 0105-0108, sampling means sampling the time domain reflection/TDR (data bus voltage) on the CAN bus at a much faster rate than a normal CAN controller on the bus (higher than a signal rate on the bus) and generate a received signal (generate sampled data (received signal); and 
“a logic unit” (see Butts par. 0107, a microcontroller or digital signal processor (DSP) capable of handling the bandwidth of data could be used to sample the pulse and reflections);
 “(Butts in par. 0105-0108 discloses the rise time of the pulse and the sample rate required to perform the TDR functionality would have to be very high, sampling means sampling the time domain reflection/TDR (data bus voltage) on the CAN bus at a much faster rate than a normal CAN controller on the bus (higher than a signal rate on the bus) and generate a received signal (generate sampled data (received signal); but Butts does not explicitly discloses wherein the fast counter is constructed and arranged to generate, from the signal rate, a higher sampling rate. However, in analogues art, Lesso discloses wherein the fast counter is constructed and arranged to generate, from the signal rate, a higher sampling rate (see Lesso par. 0178, audio data may be converted and/or interpolated into a higher sample rate PDM audio stream for transmission and thus the sample rate of the PDM audio for transmission may be higher than the sample rate of the base audio).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lesso into the system of Butts in order to provide a data streams transmitted may be oversampled data streams, i.e. data streams at sample rates which are significantly higher that the underlying audio sample rate (see Lesso par. 0276).
Butts in view of Lesso does not explicitly discloses wherein the logic unit is constructed and arranged to identify when a message has two or more different physical traits. 
However, in analogues art, Pihet discloses wherein the logic unit is constructed and arranged to identify when a message has two or more different physical traits (see Pihet par. 0041-0043, a method for checking for line faults in a bus system which has at least two bus subscribers which are connected for the purpose of data communication with one another to a data bus which has at least two bus lines. The method provides for the check for a line fault to be carried out in each case by the bus subscriber which is in the dominant state, and for the check for line faults to be carried out by comparison of voltage levels on the bus lines with threshold values which are related to the internal high level or to the internal low level of the bus subscriber).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Pihet into the system of Butts and Lesso in order to provide a data transmission is compared with a predetermined, defined comparator threshold. Thus, if this comparator threshold is exceeded, there must either be a ground shift fault or an actual fault (see Pihet par. 0037).

 Regarding claim 2, Butts in view of Lesso in further view of Pihet discloses the system for monitoring signals on a data bus according to claim 1, 
Butts further discloses wherein the data bus is any of Mil-Std-1 553, CAN BUS, Flex Ray (see Butts par. 0071, programming code is provided that maintains a count of the error codes and a histogram of all CAN messages seen by each of the controllers on the CAN bus).
  
Regarding claim 7, Butts in view of Lesso in further view of Pihet discloses the system for monitoring signals on a data bus according to claim 1, 
Butts further discloses wherein the logic unit is constructed and arranged to provide an alert if measured physical traits do not conform to any of the physical traits contained in the database (see Butts par. 0203, the CAN conditional monitor/CCMON program and the DSP (logic unit) provides notification to the user if the periodic message deviates (measured physical traits do not conform) from the desired rate of the periodic messages (physical traits) in the database).  

Regarding claim 9, Butts in view of Lesso in further view of Pihet discloses the system for monitoring signals on a data bus according to claim 1, 
Butts further discloses wherein the physical traits include any two of: a received signal rise time, a received signal fall time, voltage level of the received signal, pulse width of the received signal, and received signal tail length (see Butts par. 0104, 0108, TDR is a device that uses signal integrity principles to measure the mismatch in impedance on a communication bus or Printed Circuit Board (PCB) trace. The idea is to generate a fast signal transition (impulse). This impulse will have a rise time that is sufficient to treat the communication bus or PCB trace as a transmission line. This device can look for any signal changes outside the normal bit timing parameters. If it sees a very fast bit, it could signal the end user that abnormally fast bits were seen on the CAN bus. This may indicate a failing CAN bus).

11.    	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. U.S. Patent Application Publication No. 2008/0186870 (hereinafter Butts) in view of Lesso et al. U.S. Patent Application Publication No. 2013/0197920 (hereinafter Lesso) in further view of Pihet US Patent Application Publication No. 2004/0158781 (hereinafter Pihet) in further view of Ganev et al. U.S. Patent Application Publication No. 2008/0084716 (hereinafter Ganev).
Regarding claim 3, Butts in view of Lesso in further view of Pihet discloses the system for identifying unauthorized signals on a data bus according to claim 1
Butts in view of Lesso in further view of Pihet does not explicitly discloses wherein the fast counter is implemented by summing two or more phase shifted counters.
However, in analogues art, Ganev discloses wherein the fast counter is implemented by summing two or more phase shifted counters (see Ganev par. 0045, to produce the phase shift 722 from waveform 702 to waveform 704 between the two counters 606, 608 (two phase shift counters), the counter 608 counter value 617 may be modified by adding (summing) or subtracting an offset count value).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ganev into the system of Butts, Lesso, and Pihet  in order to provide a counter value that establishes timing for the modulation frames of PWM generator for synchronization and phase shifting of the modulation period of slave DSP relative to master DSP (see Ganev par. 0040).

12.    	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. U.S. Patent Application Publication No. 2008/0186870 (hereinafter Butts) in view of Lesso et al. U.S. Patent Application Publication No. 2013/0197920 (hereinafter Lesso) in further view of Pihet US Patent Application Publication No. 2004/0158781 (hereinafter Pihet) in further view of Kelly et al. U.S. Patent No. 6,650,258 (hereinafter Kelly).
Regarding claim 4, Butts in view of Lesso in further view of Pihet discloses the system for identifying unauthorized signals on a data bus according to claim 1
Butts in view of Lesso in further view of Pihet does not explicitly discloses wherein the sampling rate of the sampling unit is at least 5 times the signal rate.
However, in analogues art, Kelly discloses wherein the sampling rate of the sampling unit is at least 5 times the signal rate (see Kelly col. 11, lines 4-9, It is noted that the 3.072 MHz signal is 64 times the desired input rate of 48 kHz (i.e., an oversampling ratio of 64). Thus, in this example, the interpolation ratio Z of upsample element 12 would be set to 64 to produce input samples on bus 18 at the desired input sample rate of 64 times 48 kHz).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kelly into the system of Butts, Lesso, and Pihet in order to provide an oversampling ratio of the DAC system, set in part by factor X of divider is proportional to the signal-to-noise ratio of the DAC system to produces a higher signal-to-noise ratio and a more accurate output (see Kelly col. 11, lines 10-14).

13.    	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. U.S. Patent Application Publication No. 2008/0186870 (hereinafter Butts) in view of Lesso et al. U.S. Patent Application Publication No. 2013/0197920 (hereinafter Lesso) in further view of Pihet US Patent Application Publication No. 2004/0158781 (hereinafter Pihet) in further view of Tai et al. U.S. Patent Application Publication No. 2013/0117613 (hereinafter Tai).
Regarding claim 5, Butts in view of Lesso in further view of Pihet discloses the system for identifying unauthorized signals on a data bus according to claim 1
Butts in view of Lesso in further view of Pihet does not explicitly discloses wherein the logic unit is constructed and arranged to compute a probability of measured physical traits as belonging to the set of physical traits maintained in the data base.
However, in analogues art, Tai discloses wherein the logic unit computes a probability of measured physical traits as belonging to the set of physical traits maintained in the data base (see Tai Abstract, par. 0101-0102, (the processor (logic unit) includes a statistics generator 926 (probability) for the comparison of the signal values such as voltage (measured physical traits) characterized by parameter values (set of physical traits) collected in a database or probability table).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Tai into the system of Butts, Lesso, and Pihet in order to provide a statistics generator to produce a statistically significant amount of test data from which transition probability values and statistically based read comparison voltages are calculated for inclusion the characterization vector (see Tai par. 0102).
Regarding claim 6, Butts in view of Lesso in further view of Pihet in further view of Tai discloses the system for identifying unauthorized signals on a data bus according to claim 5
Butts further discloses wherein the logic unit is constructed and arranged to provide a signal indicating a non-authorized message if a computed probability is below a predefined threshold (see Butts par. 0136, 0188, 0195, the DSP or processor (logic unit) provides a health index of red (non-authorized message) based on the calculated percentage (probability) of errors or configurable values of the defined health index threshold).
14.	Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Butts et al. US Patent Application Publication No. 2018/0253866 (hereinafter Butts) in view of Tai et al. US Patent Application Publication No. 2013/0117613 (hereinafter Tai) in further view of Lesso et al. US Patent Application Publication No. 2013/0197920 (hereinafter Lesso) in further view of Pihet US Patent Application Publication No. 2004/0158781 (hereinafter Pihet).
 Regarding claim 10, Butts discloses a system for monitoring signals on a data bus comprising: 
“two or more transmitting devices” (see Butts par. 0082, there are several ECU's including a GPS ECU 101, implement ECUs 102, primary display ECU 103, secondary display ECU 104, an MP2 or TEC ECU 105, chassis/hitch ECU 106, hydraulics ECU 107, steering and braking ECU 108, transmission ECU 109, and other ECUs for other sensors or devices 110. These ECU's (transmitting devices) are connected via a CAN bus 111. The CAN bus allows the ECU's to exchange data with each other);
 “a data base containing at least physical traits of messages transmitted by each device” (see Butts Fig. 15, reference 160, pars. 0144, 0146, the CCMON reads all of the data collected on the controllers 159 and stores the measurement message data or the collected data in the database 160 and how these measurement message data or collected data are guaranteed to be accurate and uncorrupted);
“a receiver connected to the data bus” (see Butts par. 0125, receive (via a receiver) a CAN message (via the CAN data bus);
“a logic unit” (see Butts par. 0107, a microcontroller or digital signal processor (DSP) capable of handling the bandwidth of data could be used to sample the pulse and reflections);
Butts does not explicitly discloses a cyber security receiver comprising of at least three comparators; wherein the cyber security receiver is constructed and arranged to calculate the physical traits of the data transmitted on the data bus from the voltage crossing time of each comparator.
However, in analogues art, Tai discloses a cyber security receiver comprising of at least three comparators (see Tai Fig. 2, element 200, par. 0051-0052, Read comparison voltages V.sub.R1 211, V.sub.R2 212, and V.sub.R3 213 are positioned between adjacent center voltages, e.g., positioned at or near the halfway point between adjacent center voltages, and thus define threshold voltages between the voltage ranges 201, 202, 203, 204. During a read operation, read comparison voltages V.sub.R1 211, V.sub.R2 212, and V.sub.R3 213 (three comparators) are applied to determine the cell voltage using a comparison process); wherein the cyber security receiver is constructed and arranged to calculate the physical traits of the data transmitted on the data bus from the voltage crossing time of each comparator (see Tai par. 0052, 0067, Errors in cell voltage, and/or the cell voltage received when reading the MLC, can occur during write operations, read operations, or due to "drive" of the cell voltage between the time data is written to the MLC and the time a read operation is performed to read the data stored in the MLC. For ease of discussion, sometimes errors in cell voltage, and/or the cell voltage received when reading the MLC, are collectively called "cell voltage drift". Calculation/adjustment module 430 is configured to generate a third sequence of soft information values by combining the first and second sequences of soft information values. In some implementations, the third sequence of soft information values is generated in response to a determination that the second sequence of soft information values includes at least one uncorrectable error).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Tai into the system of Butts in order to provide a read comparison voltages V.sub.R1 211, V.sub.R2 212, and V.sub.R3 213 are applied to determine the cell voltage using a comparison process (see Tai par. 0051).
"(Butts in par. 0105-0108 discloses the rise time of the pulse and the sample rate required to perform the TDR functionality would have to be very high, sampling means sampling the time domain reflection/TDR (data bus voltage) on the CAN bus at a much faster rate than a normal CAN controller on the bus (higher than a signal rate on the bus) and generate a received signal (generate sampled data (received signal); but Hofman in view of Butts does not explicitly discloses wherein the fast counter is constructed and arranged to generate, from the signal rate, a higher sampling rate. However, in analogues art, Lesso discloses wherein the fast counter is constructed and arranged to generate, from the signal rate, a higher sampling rate (see Lesso par. 0178, audio data may be converted and/or interpolated into a higher sample rate PDM audio stream for transmission and thus the sample rate of the PDM audio for transmission may be higher than the sample rate of the base audio).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lesso into the system of Butts and Tai in order to provide a data streams transmitted may be oversampled data streams, i.e. data streams at sample rates which are significantly higher that the underlying audio sample rate (see Lesso par. 0276).
Butts in view of Tai in further view of Lesso does not explicitly discloses wherein the logic unit is constructed and arranged to identify when a message has two or more different physical traits. 
However, in analogues art, Pihet discloses wherein the logic unit is constructed and arranged to identify when a message has two or more different physical traits (see Pihet par. 0041-0043, a method for checking for line faults in a bus system which has at least two bus subscribers which are connected for the purpose of data communication with one another to a data bus which has at least two bus lines. The method provides for the check for a line fault to be carried out in each case by the bus subscriber which is in the dominant state, and for the check for line faults to be carried out by comparison of voltage levels on the bus lines with threshold values which are related to the internal high level or to the internal low level of the bus subscriber).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Pihet into the system of Butts, Tai, and Lesso in order to provide a data transmission is compared with a predetermined, defined comparator threshold. Thus, if this comparator threshold is exceeded, there must either be a ground shift fault or an actual fault (see Pihet par. 0037).

Regarding claim 11, Butts in view of Tai in further view of Lesso in further view Pihet discloses the system for monitoring signals on a data bus according to claim 10, 
Butts further discloses wherein the data bus is any of Mil-Std-1 553, CAN BUS, Flex Ray (see Butts par. 0071, programming code is provided that maintains a count of the error codes and a histogram of all CAN messages seen by each of the controllers on the CAN bus).
 
Regarding claim 12, Butts in view of Tai in further view of Lesso in further view of Pihet discloses the system for identifying unauthorized signals on a data bus according to claim 10,
Tai further discloses wherein the logic unit is constructed and arranged to compute a probability of measured physical traits as belonging to the set of the physical traits maintained in the data base (see Tai Abstract, par. 0101-0102, (the processor (logic unit) includes a statistics generator 926 (probability) for the comparison of the signal values such as voltage (measured physical traits) characterized by parameter values (set of physical traits) collected in a database or probability table).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Tai into the system of Butts, Lesso, and Pihet in order to provide a statistics generator to produce a statistically significant amount of test data from which transition probability values and statistically based read comparison voltages are calculated for inclusion the characterization vector (see Tai par. 0102).
  
Regarding claim 13, Butts in view of Tai in further view of Lesso in further view Pihet discloses the system for monitoring signals on a data bus according to claim 10, 
Butts further discloses wherein the cyber security receiver further includes a clock (see Butts par. 0093, the transmitting CAN controller will insert a stuff bit of the opposite state to allow other CAN controllers on the bus to resync their internal clocks);  a decision circuit wherein the decision circuit is constructed and arranged to: receive an input from each comparator (see Butts par. 0121, a device can be utilized that allows the CAN bus to be interrupted, simulating an intermittent open circuit failure. The duration and frequency of the interruption can be controlled by an input to this device); sample input at a time interval according to the clock counter (see Butts par. 0124, to synchronize the counts, Parameter Group Name (PGN) 65124 (ISO 11992 General Purpose Message #2/5) is used. Byte 1 (1 offset) in this message indicates if the counters should be started or stopped. A non-zero value indicates the counters should be started. A zero value indicates the counters should be stopped. This sets up a measurement interval by synchronizing all controllers on the bus within some margin or error);  identify the time interval a change in each comparator output and calculate from all the comparator reference voltages and time intervals the physical traits of the data signal (see Butts par. 0072-0075, 0125, The measurement interval synchronization may be off by a few CAN messages. The variance will be in the CAN bus length and message propagation delay, the interrupt or CAN polling latency, the processing time it takes to receive the CAN message and determine it is a message to synchronize the counts, and the time it takes to clear the counts. The CAN Monitoring program health index calculation is based on user defined weights, the percentage of errors, and the number of messages lost during a measurement period. The program produces useable indicators of CAN bus health, the measurement interval synchronization may be off by a few CAN messages. The variance will be in the CAN bus length and message propagation delay, the interrupt or CAN polling latency, the processing time it takes to receive the CAN message and determine it is a message to synchronize the counts, and the time it takes to clear the counts).
 
Regarding claim 14, Butts in view of Tai in further view of Lesso in further view Pihet discloses the system for monitoring signals on a data bus according to claim 13, 
Butts further discloses wherein the clock is a fast counter (see Butts par. 0104, 0124, Software code is incorporated into each controller to record errors and keep a histogram of all CAN messages. These counts are synchronized across all of the controllers via a start and stop message. Byte 1 (1 offset) in this message indicates if the counters should be started or stopped. A non-zero value indicates the counters should be started. A zero value indicates the counters should be stopped);
 
Regarding claim 15, Butts in view of Tai in further view of Lesso in further view Pihet discloses the system for monitoring signals on a data bus according to claim 10, 
Butts further discloses wherein the physical traits include any of; rise time; fall time; timing and height of sections of non-monotonous transitions in the data signal (see Butts par. 0104, The idea is to generate a fast signal transition (impulse). This impulse will have a rise time that is sufficient to treat the communication bus or PCB trace as a transmission line).
  
Regarding claim 16, Butts in view of Tai in further view of Lesso in further view Pihet discloses the system for monitoring signals on a data bus according to claim 10, 
Butts further discloses wherein the physical traits include any of; rise time; fall time; timing and height of sections of non-monotonous transitions in the data signal (see Butts par. 0104, The idea is to generate a fast signal transition (impulse). This impulse will have a rise time that is sufficient to treat the communication bus or PCB trace as a transmission line).
 
Regarding claim 17, Butts in view of Tai in further view of Lesso in further view Pihet discloses the system for monitoring signals on a data bus according to claim 10, 
Butts further discloses wherein the logic unit provides a signal indicating a nonauthorized message if measured physical traits do not conform to the physical traits contained in the data base (see Butts par. 0203, the CAN conditional monitor/CCMON program and the DSP (logic unit) provides notification to the user if the periodic message deviates (measured physical traits do not conform) from the desired rate of the periodic messages (physical traits) in the database).
  Regarding claim 18, Butts in view of Tai in further view of Lesso in further view Pihet discloses the system for monitoring signals on a data bus according to claim 10, 
Butts further discloses wherein the calculated physical traits include any two of: a received signal rise time, a received signal fall time, voltage level of the received signal, pulse width of the received signal, and received signal tail length (see Butts par. 0104, 0108, TDR is a device that uses signal integrity principles to measure the mismatch in impedance on a communication bus or Printed Circuit Board (PCB) trace. The idea is to generate a fast signal transition (impulse). This impulse will have a rise time that is sufficient to treat the communication bus or PCB trace as a transmission line. This device can look for any signal changes outside the normal bit timing parameters. If it sees a very fast bit, it could signal the end user that abnormally fast bits were seen on the CAN bus. This may indicate a failing CAN bus). 
Allowable Subject Matter
15. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening
claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hofman (US 20080043629): discloses System and method for detecting a fault in a faulty network element of a bus network comprising two or more transmitters. The method comprises transmitting from one of the transmitter a signal of predetermined parameters to the bus network; receiving the signal; and determining if the first signal is followed by a tail that is an echo indicative of a faulty network element. The location of the faulty network element can be determined by transmitting from a second transmitter a second signal of predetermined parameters to the bus network; the second signal and, determining if the second signal is followed by a second tail that is an echo indicative of the faulty network element; and if tails are detected, determining by an algorithm executer the location of the faulty network element by triangulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433